TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00686-CV



                                  In re Derrick W. McDonald


                       ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               McDonald has filed an “Original Petition for Writ of Habeas Corpus.” We do not

have jurisdiction to consider McDonald’s petition. See Tex. Code Crim. Proc. Ann. art. 11.05;

Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002, pet. ref’d) (“Under [article 11.05],

the Court of Criminal Appeals, the District Courts, and the County Courts have the power to issue

a writ of habeas corpus, but the courts of appeals are not designated as having jurisdiction to

entertain or issue writs of habeas corpus.”). To the extent McDonald may be challenging the

trial court’s refusal to issue a writ of a habeas corpus, McDonald presents nothing for review. See

Ex parte Miller, 931 S.W.2d 724, 725-26 (Tex. App.—Austin 1996, no pet.). The petition is

dismissed for want of jurisdiction.1




       1
        McDonald has also filed a “Motion for Temporary Relief” requesting that this Court stay
“any underlying proceedings” in the district court. We overrule that motion.
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: December 17, 2008




                                              2